UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant[ X ] Filed by a Party other than the Registrant[] Check the appropriate box: []Preliminary Proxy Statement. []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement [ X ]Definitive Additional Materials []Soliciting Material Pursuant to § 240.14a-12 Monsanto Company (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [ X ]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: []Fee paid previously with preliminary materials: []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Monsanto Company 800 North Lindbergh Boulevard St. Louis, Missouri 63167 Phone (314) 694-1000 http://www.monsanto.com ADDITIONAL SOLICITING MATERIAL RELATED TO 2 December 22, 2010 This additional soliciting material related to our proxy statement dated December 10, 2010, or the “proxy statement,” provides updated information with respect to our 2011 annual meeting of shareowners which will be held on Tuesday, January 25, 2011. The meeting will be held at 2:00 p.m. Central Standard Time in “A” Building at our Creve Coeur Campus, 800 N. Lindbergh Boulevard, St. Louis County, Missouri. On December 22, 2010, we filed a Current Report on Form 8-K reporting that Frank V. AtLee III has resigned from our board of directors.In light of his resignation, on December 22, 2010, the board reduced the number of directors constituting the current board to eleven.No change was made to the nominees to be elected at the 2011 annual meeting.
